﻿
At the outset I should like to convey to you. Sir, my most sincere congratulations on your election to the presidency of the General Assembly, which is a tribute to Argentina, whose commitment to peace and international co-operation is known to all of us here. It is a country to which Finland is bound by ties of warm friendship. We know your experience and your abilities, and we are certain that with your leadership this session will be a truly fruitful one.  At the same time I want to express our sincere appreciation to the President of the forty-second session, Mr. Florin, for the excellent manner in which he discharged his responsibilities.
I should also like once again to pay a tribute to the Secretary-General, Mr. Javier Perez de Cuellar, with whom we enjoy relations of deep trust and esteem, and to reiterate to him the Finnish Government's appreciation for his effort to promote the principles of the United Nations Charter and to strengthen the role and machinery of the Organization. The United Nations has often been criticized for its inability to perform the tasks entrusted to it in the Charter for the preservation of peace and security. The role of the Organization has been questioned. This criticism has not been totally unfounded. The opportunities offered by the Organization have not always been taken. The United Nations has too often been utilized as a forum for aggravating differences.
Yet the dramatic developments of the past weeks and months have demonstrated that the United Nations is still able to serve as a forum for resolute action in the interests of security and peace. The authority of the Organization has been enhanced by the recent achievements in various parts of the world. Those achievements demonstrate that the United Nations is an invaluable tool of peace-making and co-operation. This development is particularly welcome to Finland. My country has throughout maintained its firm belief in multilateral co-operation and support for the world Organization.
Indeed, there is hope that confrontation is gradually giving way to co-operation. This development has been most striking in East-West relations. The dialogue between the Soviet Union and the United States has widened and deepened significantly. Fresh approaches can be discerned in big-Power relations. These approaches have led to tangible progress in reducing the risk of war and military confrontation in Europe. Serious international problems cannot be solved without patient work and willingness to negotiate in good faith. Our Organization is the one best suited to offer a forum for a meeting of minds and a mechanism for resolving conflicts. Recent positive developments bear witness to the fact that the many years of efforts in the United Nations and elsewhere to work our solutions to these conflicts have not been wasted. In some instances results have been achieved which a year ago seemed nearly out of reach. 
The United Nations must now decisively seize the opportunities offered by the existing favourable international atmosphere. Struggling with α serious financial crisis, and after years of soul-searching, the United Nations must re-emerge as an important factor in inter-State relations. The late President Kekkonen of Finland once said in this Assembly; "Rather than as judges, we see ourselves here as physicians". (Α/?ν.1040, p. 489, para. 10). The policies of Finland in the United Nations still accord with that vision. In fact, we believe that the whole Organization very largely follows the same precept, and should continue to do so. Acute problems may require skilful management and treatment. A strong world Organization is needed in order to make this possible. 
The new situation warrants a reassessment of international approaches to conflict resolution. In order to function effectively, our Organization needs a wider communality of views. Decisions on important issues should be made by consensus. A basis for such communality already exists. It is the Charter of the United Nations and strict respect for all its provisions by all nations, whether big or small, aligned, neutral or non-aligned.
Today, in the light of recent experiences, nobody should deny that international problems can be treated and solved in negotiations between the parties concerned. Nobody should deny that the United Nations can also be helpful in making such negotiations possible. Nobody must forget that the United Nations, in the Charter, has set universally accepted principles for all States, and in fact has enjoined States to settle their disputes if possible through negotiations. Dialogue and negotiations constitute the very essence of an orderly conduct of international affairs.
The results achieved this year are encouraging. For example, I pay tribute to the successful efforts made with great patience in dealing with the situation in Afghanistan. The services rendered by the United Nations in this matter have been crucial. Many uncertainties remain regarding the future of Afghanistan, hut the withdrawal of Soviet troops and the return of the refugees, together with a broad programme of humanitarian assistance, should make it possible for the people of Afghanistan to resume building its own future in peace.
The cease-fire worked out between Iran and Iraq is a major achievement, both by the parties and the United Nations. After years of bloodshed a cessation of hostilities was negotiated on the basis of a resolution adopted by the Security Council, This achievement would not have been possible without the universally appreciated peace-making efforts of the Secretary-General. In the negotiations on a final settlement of the conflict every effort should be made to work our solutions acceptable to all.
We have followed with keen interest the negotiations concerning the problems in south-western Africa and the process of independence for Namibia. Not only the peoples concerned, but the whole world community, are anxious to see further concrete results emanate from these negotiations. The progress made so far is promising, and it is to be hoped that the ongoing negotiations will, without delay, lead to independence for Namibia and to a durable solution in the area. Meanwhile, the world community is also entitled to react appropriately to the intolerable situation that continues to prevail in both Namibia and South Africa.
In South Africa the apartheid system remains fundamentally unchanged. Finland unequivocally condemns the apartheid system as an abhorrent violation of human rights and human dignity. The need for concerted international pressure on South Africa to change its policies remains. There can be no compromise on the principle of the equality of every human being or on the need to have that principle observed in practice. As a response to the inhumane racial policies of South Africa, Finland, together with the other Nordic countries, is now implementing the third common Nordic Programme of Action against Apartheid. Full economic and other sanctions are already in operation. We are now concentrating on additional measures, trying in particular to work for wider sanctions, including mandatory sanctions to be instituted by the Security Council and for increased international assistance to the front-line States of southern Africa.
The continuing stalemate in the long-standing conflict of the Middle East is in striking contrast with events in other parts of the world. No immediate solution is in sight. Violent developments in the occupied territories underscore the need for a speedy solution to the conflict. The basis for a solution is there. Security Council resolutions 242 (1967) and 338 (1973), as well as the right of the Palestinians to self-determination, must form the basis for a final solution. Likewise, progress is not possible without recognition by Israel and the Palestinians of each other's rights. An international peace conference on the Middle East under the auspices of the United Nations constitutes the best way to achieve a negotiated settlement. The convening of such a conference, which is almost universally desired, is long overdue.
It is not difficult to find other examples of problems in respect of which patient work carried our within the framework of the United Nations deserves to be rewarded with success. Where spectacular success has not yet been possible the role of the United Nations has often remained one of helping to keep the precarious peace or of continuing to encourage and facilitate a political dialogue.
My country is always willing to support such work. By providing personnel for the United Nations good-offices mission in Afghanistan and Pakistan and for the United Nations Iran-Iraq Military Observer Group, Finland tries to do its part in helping to implement the agreements reached this year under United Nations auspices. Finnish soldiers are now serving the United Nations in all the ongoing peace-keeping operations. We are ready for the next one, the one we had expected would have begun many years ago, namely to help in Namibia's quick transition to independence.	.
My observations do not mean that Finland is in every respect satisfied with the experience gained heretofore in United Nations peace-keeping efforts. The use of military personnel contributed on a voluntary basis by various countries for peace-keeping in the service of the United Nations is intended primarily as a temporary measure. Its purpose is to create better conditions for the political task of peace-making. Yet we have seen that too often the United Nations troops have become the guardians of a status quo in which no meaningful political progress is taking place.
A better common understanding of the basic goals and principles of peace-keeping is needed. The United Nations peace-keeping activities should be put on a secure financial and political basis. A comprehensive review of peace-keeping is now called for. In that process the need for sufficient financial reserves for peace-making and peace-keeping should also be dealt with. This is more urgent than ever now when the lack of financial predictability threatens the very launching of peace-keeping operations. For Finland, as a major contributing country, this is of special significance.
Finland welcomes the progress made in the negotiations between the Soviet Union and the United States that has led to agreement on the elimination of their land-based intermediate-range and shorter-·range nuclear missiles. We look forward to concrete results in the continuing negotiations with regard to the reduction of long-range strategic nuclear weapons. We would also hope that the Conference on 
Security and Co-operation in Europe (CSCE), which is now meeting at Vienna, would soon agree on a continued and enlarged process of confidence-building and disarmament in Europe.
Disarmament has become one of the principal concerns of the Organization. Finland took the third special session devoted to disarmament very seriously. We made a number of proposals and worked hard for them and for a successful outcome of the session itself. We regret that it was not possible to reach consensus on a comprehensive concluding document. However, a number of important initiatives were introduced at the session, and the collective efforts of Member States with regard to disarmament must continue.
In order to promote disarmament. Member States should be willing and able to use the agencies and organizations in the United Nations family more effectively. The multilateral approach is necessary if we want to have an effective ban on chemical weapons, if we want to monitor nuclear testing everywhere, and if we want to make more progress in the urgent task of limiting conventional weapons. In our opinion the United Nations could also usefully assume an increasing role in the field of verification of compliance with disarmament and arms-control agreements that have been concluded.
Verification is tantamount to the collection of information and the comparison of that information with certain pre-established rules and standards. Such tasks are already successfully handled by certain agencies in the United Nations system. In the security field relevant experiences have been gathered, for example by observers on peace-keeping missions. The systematic collection of data related to the verification of agreements in the disarmament field could be a logical step in expanding the useful functions of the Secretariat. 
I have now spoken mainly of the political tasks of the Organization, of the management and settlement of disputes. The magnitude of the work performed by the United Nations appears even more striking when the activities pertaining to economic and social issues and human rights are also taken into account. My country will continue to do its share in those United Nations activities as well.
Combating the ever-increasing degradation of the environment will be one of the greatest challenges to mankind during the coming decades. The state of the environment will not be improved unless the detrimental consequences of human activities are not systematically taken into account. That is one of the central ideas of the concept of sustainable development discussed in depth during the forty-second session of the United Nations General Assembly. It is necessary that the work already started towards sustainable development within the United Nations system by intensified. Finland's strong belief in multilateralism has been repeatedly stated. Only global multilateral efforts can help us to bridge the dangerously wide, and widening, gap between rich and poor. Environmental and developmental concerns make us focus on the interrelated problems where multilateral co-operation, and especially the United Nations, has a decisive role to play. We need a strong and effective United Nations system, with all its components, if we are to succeed.
We expect that the process of reforming the economic and social structures of the United Nations will be continued so that concrete results are achieved. That is an essential element in the process of restructuring the United Nations as a whole in order to improve its ability to meet present and future challenges.
The future of world economic development is closely related to the creation of -a better environment for world trade. We are convinced that the negotiations in the context of the Uruguay Round and the work carried on by the United Nations Conference on Trade and Development (UMCTAD) will enhance possibilities for a better external environment in the field of trade, which will be beneficial to both developing and developed countries and to their peoples. A positive development is the entry into force of the Common Fund for Commodities, which will give a new impetus to the important worn of UNCTAD in this area.
As the 1990s approach, the international community should consider comprehensive measures which take into account the changing circumstances in the international economic environment. The debt crisis affects us all. Renewed emphasis on such development objectives as poverty reduction, population policies and environmentally sustainable development is called for. At the same time, an assessment of the relationship between domestic policies and international support measures is required. Consideration at this session of the preparation and elaboration of an international development strategy for the fourth United Nations development decade offers an opportunity to that end. It is a challenge to the whole international community which Finland, for its part, is ready to take up.
Over the past years Finland has been one of the few industrialized countries that have rapidly and substantially increased the volume of their aid. The budget proposal for 1989 now before our Parliament contains appropriations for official development assistance representing 0.7 per cent of our gross national product. Thus, Finland will reach the target set by the United Nations.
The United Nations Programme of Action for African Recovery and Development 1986-1990 was reviewed just before the beginning of this session. Finland has actively supported the United Nations Programme and has continued to stress the importance of the development of African agriculture, measures against drought and desertification, human resources development and policy reforms. The necessary domestic structural adjustment measures in Africa can be sustainable when complemented by external assistance in a spirit of partnership.
Some two thirds of Finnish bilateral assistance is directed towards African countries. Compared with the 1986 figures, Finland's assistance to the programme of multilateral financing institutions benefiting Africa has more than tripled this year. In the future too, sub-Saharan countries will remain major recipients of Finnish development assistance. Continued stress will be placed on co-operation with the countries of the Southern African Development Co-ordination Conference.
The costs of the United Nations are not high. I will not repeat the various comparisons that have been made with the costs of other human activities. Nor will I attempt to calculate the usefulness of the United Nations in quantitative terms. Finland demands efficiency in the administrative and financial functioning of the Organization. We pay a tribute to the Secretary-General for his implementation of administrative reforms. We realize that the cutting of costs may sometimes lead to improved overall performance. However, regardless of the level established in any given year for the United Nations budget, there are certain principles regarding the financing of our joint undertaking that in our view must always be respected by all.
The United Nations Charter is a treaty between sovereign States, which have agreed to abide by certain obligations. Among these are rules that specify how decisions are taken and how costs are shared. The United Nations may sometimes have implemented programmes that Finland has not supported, but we have never doubted that it is our legal obligation to contribute our share to cover the costs of all legally established programmes. In our view, assessed contributions should be paid in full and on time. The unilateral withholding of contributions undermines multilateral co-operation.
Despite some positive signs in the financing of the Organization, the United Nations continues to operate with inadequate income. The Secretary-General has appealed to Member States in order to secure the financing of United Nations activities. He is, in particular, referring to the new challenges that the Organization is facing in peace-making and peace-keeping. If additional expenses have to be met, Finland, for its part, will be prepared to participate in joint action to help.
It is clear to my Government that by its work the United Nations continues to demonstrate its usefulness every day. We need the world Organization. It is only logical that my country, for its part, wants to be useful to the Organization and thereby help to serve the needs of Member States. The Finnish Government continues to pledge its allegiance to the Charter and to joint efforts to promote the vital objectives of our Organization. That we can best do by pursuing our long-standing policy of neutrality and by a consistent search for reconciliation, dialogue and negotiation. That, then, is the Finnish credo in this forum.
The General Assembly is embarking on its work on a positive note. Let it demonstrate that the world community is united in the search for peaceful co-operation and dialogue. Let it become testimony that Member States want to see the United Nations effective and strong, and to assume responsibility for it.
 
